PER CURIAM.
Defendants West and Diana Anderson were each indicted for two counts of distribution of heroin. Defendant George McClow was indicted for a single count of distribution of heroin. On March 18, 1976, the three defendants were jointly tried before a twelve person jury which found each defendant guilty as charged. Defendants West and Diana Anderson each received two life sentences at hard labor to run concurrently. Defendant George McClow also received the mandatory sentence of life imprisonment at hard labor pursuant to La. R.S. 40:966.
We are advised that defendant McClow died while the present appeal was pending. Accordingly, we hold that the judgment of conviction against George McClow is vacated and all proceedings in the prosecution against him are abated ab initio. See, State v. Morris, 328 So.2d 65 (La.1976).
Defendants West and Diana Anderson rely upon four assignments of error for reversal of their convictions and sentences. We have reviewed the record and find no merit in defendants’ assignments of error. Accordingly, we affirm their convictions and sentences.